DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 16 February 2022, the status of the claims is as follows:
Claims 1 and 7 are currently amended; and
Claims 2-6 and 8-30 are as originally filed.
3.	The rejection of claims 1-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of the Amendment, filed 16 February 2022.
Reasons for Allowance
4.	Claims 1-30 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 1-30, the prior art of record teaches a level of accuracy over a 3 day session is a Mean Absolute Relative Difference (MARD) value of 20.17% (see col. 86, l. 63, to col. 87, l. 15, of Goode, Jr. et al, U.S. Patent No. 7,920,906 B2).  However, the prior art lacks any teaching of the claimed level of accuracy during separate intervals, where a second accuracy for a second interval is higher than a first accuracy 
a sensor control unit, wherein the evaluating comprises executing, by at least one processor, the following at periodic intervals: 
correcting the generated signal from the sensor using the retrieved calibration data to provide glucose concentration data, 
… 
wherein the glucose concentration data has a first accuracy at a first interval and a second accuracy at a second interval, wherein the first interval is before the second interval and the second accuracy is higher than the first accuracy.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/26/2022